Citation Nr: 0711043	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  02-06 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fractured jaw and injury to the 
cheekbone, with severely compromised left mandible and 
temporomandibular joint (TMJ) dysfunction, from November 7, 
2000, to October 16, 2003.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a fractured jaw and injury to the 
cheekbone, with severely compromised left mandible and TMJ 
dysfunction, from October 17, 2003, forward.

3.  Entitlement to a compensable disability rating for 
residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), dated in November 2001, that assigned an 
increased rating of 20 percent for service-connected 
residuals of a fractured jaw and injury to the cheekbone, 
with severely compromised left mandible and TMJ dysfunction, 
effective from November 7, 2000, and continued a 
noncompensable rating for residuals of a fractured nose.  

In January 2004, the RO awarded a 30 percent rating for the 
service-connected residuals of a fractured jaw and injury to 
the cheekbone, effective from October 17, 2003.  The veteran 
was also assigned temporary total ratings for his jaw under 
38 C.F.R. § 4.30 from June 10 to July 31, 2002, and from 
August 21 to September 30, 2003.

In September 2004, the veteran offered testimony before the 
undersigned Veterans Law Judge during a travel Board hearing 
at the RO.  

At his hearing, the veteran's representative alleged clear 
and unmistakable error in a November 1973 rating decision and 
entitlement to earlier effective dates.  These claims are 
referred to the RO for appropriate action.  Claims for 
service connection for sleep apnea, a seizure disorder, a 
bladder disorder, trigeminal neuropathy, and left eye ptosis 
are also referred to the RO for appropriate action.

In December 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  From November 7, 2000, to October 16, 2003, the veteran's 
service-connected residuals of a fractured jaw and injury to 
the cheekbone, with severely compromised left mandible and 
TMJ dysfunction, is manifested by limitation of inter-incisal 
range to 35 mm.

2.  From October 17, 2003, forward, the veteran's service-
connected residuals of a fractured jaw and injury to the 
cheekbone, with severely compromised left mandible and TMJ 
dysfunction, is manifested by limitation of inter-incisal 
range to 12 mm.

3.  The veteran's service-connected residuals of a fractured 
nose is not manifested by 50 percent obstruction of the nasal 
passage on both sides, or complete obstruction one side.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected residuals of a fractured jaw and injury to 
the cheekbone, with severely compromised left mandible and 
TMJ dysfunction from November 7, 2000, to October 16, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.150, Diagnostic Code 9905 (2006).




2.  The criteria for a rating in excess of 30 percent for 
service-connected residuals of a fractured jaw and injury to 
the cheekbone, with severely compromised left mandible and 
TMJ dysfunction from October 17, 2003, forward, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.150, Diagnostic Code 9905 (2006).

3.  The criteria for a compensable evaluation for residuals 
of a fractured nose have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided adequate 
notice by letters dated in August 2003 and May 2006.  
Although the claims were not readjudicated subsequent to the 
May 2006 letter, this is nonprejudicial.  The veteran was 
told that he could submit additional evidence, but did not do 
so.  His representative submitted argument in support of the 
claims in July 2006.  Recognition is given to the fact that 
the complete VCAA notification was sent after the initial 
adjudication of the veteran's claim.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Although full VCCA-complying 
notice was not provided prior to the initial adjudication of 
the claim, the veteran had ample opportunity to respond, 
supplement the record, and participate in the adjudicatory 
process.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent 
several VA examinations, most recently in December 2005.  The 
duty to notify and assist having been met by the RO to the 
extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Id.; 38 C.F.R. §§ 4.1, 4.2.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).


A.  Residuals of a fractured jaw and injury to the cheekbone

The veteran's service-connected residuals of a fractured jaw 
and injury to the cheekbone, with severely compromised left 
mandible and TMJ dysfunction has been rated on the basis of 
malunion of the mandible and limitation of motion of 
temporomandibular articulation.  38 C.F.R. § 4.150, 
Diagnostic Codes 9905-9904.  Under Diagnostic Code 9905, 
limited motion of the inter-incisal range from 31 to 40 mm 
warrants a 10 percent evaluation, from 21 to 30 warrants a 20 
percent evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  The note to 
Diagnostic Code 9905 provides that ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic 
Code 9905. 

Under Code 9904 (malunion of mandible), malunion with slight 
displacement is noncompensable.  A 10 percent rating 
contemplates moderate displacement.  A 20 percent rating, the 
highest rating provided, contemplates severe displacement.  
38 C.F.R. § 4.150.  These ratings are dependent on degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Code 9904, Note.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
In particular, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It is the intent of the Rating Schedule to recognize 
actual painful, unstable, or malaligned joints, due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

The record shows in the instant case, that the veteran was 
afforded a VA examination in January 2001 for his jaw injury.  
The claims file was reviewed.  At that time, the veteran 
complained of having constant pain for the past two to three 
years in the area of TMJ, the left cheek and both ears, which 
was usually precipitated by chewing.  Physical examination of 
the jaw showed that the maximum opening was about 35 mm with 
increasing pain as 35 mm was approached.  Lateral excursive 
movements were also painful.  The mandible exhibited 
circumscribed radiolucency about 14 x 10 mm associated with 
apex of #22, an irregular radiolucency extending from mesial 
of #22 to the mesial of #24 approximately 22 x 12mm, an 
irregular radiolucency distal to #22 extending to the border 
of the circumscribed radiolucency apically and ranging 
distally approximately 20 mm extending to the alveolar crest, 
and an elliptical radiolucency approximately 22 x 7 mm distal 
to #28.  TMJ was audible and palpable bilaterally, right and 
left pterygoid muscle was very sensitive to palpation, there 
was a depression distal to #22 and a cavity in the area of 
#22 and #24.  The veteran was diagnosed as having trauma with 
associated loss of teeth #12 through #21 resulting in a 
severely compromised left mandible and TMJ dysfunction 
syndrome.

VA medical records show that in August 2003, the veteran 
underwent a mandible graft.  

In November 2003, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of having difficulty eating, chronic 
facial pain, TMJ clicking, jaw lock and muscle cramps.  
Physical examination revealed very limited range of motion 
measured to about 20 mm with increasing pain as 20 mm 
approached.  The veteran stated that going beyond this point 
would result in jaw lock.  Lateral excursive movements were 
limited to 2 to 3 mm and caused pain.  The lateral pterygoid 
muscles were sensitive to palpation.  There was bilateral TMJ 
clicking and chronic facial pain, most intense around the 
masseter muscles.

During a July 2004 VA examination, the veteran was found to 
have limitation of motion upon physical examination.  The 
examiner found that he was able to open his jaw to about 35 
mm. 

During a August 2005 VA examination, the veteran showed 
facial grimacing throughout the examination.  Physical 
examination showed a inter-incisal distance at maximum 
opening of 12 mm and lateral excursions were limited to 8mm 
on the right and 4 mm on the left.  All mandibular movements 
were marked by slow and unsteady motion followed by 
expressions of pain or discomfort.  The bilateral pterygoid 
and masseter muscles were moderately tender.  There was no 
spasm.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for residuals of a 
fractured jaw and injury to the cheekbone, with severely 
compromised left mandible and TMJ dysfunction for the time 
period from November 7, 2000 to October 16, 2003.  During 
that time, the veteran was assigned a 20 percent disability 
rating.  Pursuant to Diagnostic Code 9904, a 20 percent 
rating is assigned for severe displacement and is the maximum 
disability rating assignable under this diagnostic code.  38 
C.F.R. § 4.150, Diagnostic Code 9904.

In order to receive a higher rating under Diagnostic Code 
9905, the veteran's inter-incisal range must be from 11 to 20 
mm.  The evidence of record shows that during the time period 
before October 2003, the veteran's maximum opening was about 
35 mm with increasing pain as 35 mm was approached.  These 
findings do not satisfy the criteria under Code 9905 for a 
higher evaluation.  38 C.F.R. § 4.150, Diagnostic Code 9905.

In addition, there is no objective evidence showing that pain 
on use of a joint or during flare-ups results in additional 
functional limitation due to pain to the extent that the 
residuals of a fractured jaw and injury to the cheekbone, 
with severely compromised left mandible and TMJ dysfunction 
would warrant a higher evaluation under the applicable 
limitation of motion code.  Although the records shows that 
the veteran had pain with opening his mouth, the evidence 
does not show that this limited this motion to 20 mm.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59.

Regarding the time period after October 16, 2003, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for residuals of a 
fractured jaw and injury to the cheekbone, with severely 
compromised left mandible and TMJ dysfunction.  As stated 
above, 20 percent is the maximum rating allowed under 
Diagnostic Code 9904.  38 C.F.R. § 4.150, Diagnostic Code 
9904.

In order to receive a higher rating under Diagnostic Code 
9905, the veteran's inter-incisal range must be from 0 to 10 
mm.  Review of the evidence of record shows that the veteran 
was able to open his mouth to 12 mm during his most recent 
examination in August 2005.  These findings do not satisfy 
the criteria under Code 9905 for a higher evaluation.  38 
C.F.R. § 4.150, Diagnostic Code 9905.

There was no objective evidence to show that pain on use of a 
joint or during flare-ups results in additional functional 
limitation due to pain to the extent that the residuals of a 
fractured jaw and injury to the cheekbone, with severely 
compromised left mandible and TMJ dysfunction would warrant a 
higher evaluation under the applicable limitation of motion 
code.  During the September 2004 personal hearing, the 
veteran described having painful motion, especially while 
chewing; however, the evidence of record did not show that he 
was limited to 10 mm or less by the pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran has been shown to have tenderness of the 
bilateral pterygoid and masseter muscles; however, to assign 
a separate rating under Diagnostic Code 5325 would be 
pyramiding, as the current ratings under Diagnostic Code 9905 
contemplate interference with mastication and pain on use.  
38 C.F.R. § 4.14 (2006).

For the reasons stated above, the preponderance of the 
evidence is against higher ratings for the veteran's 
residuals of a fractured jaw and injury to the cheekbone, 




with severely compromised left mandible and TMJ dysfunction 
for the time periods of November 2000 to October 2003 and 
from October 2003, forward.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Residuals of a fractured nose

The veteran was assigned a noncompensable rating for his 
residuals of a fractured nose under Diagnostic Code 6502.  

Under Diagnostic Code 6502, which addresses deviation of the 
nasal septum, a 10 percent evaluation is warranted for 
traumatic deviation of the nasal septum that is manifested by 
50 percent obstruction of the nasal passage on both sides, or 
complete obstruction one side.  38 C.F.R. § 4.97, Diagnostic 
Code 6502.

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against a 
compensable evaluation for residuals of a fractured nose.  
The clinical findings associated with the veteran's nose do 
not establish that he has 50- percent obstruction of the 
nasal passage on both sides or complete obstruction one side, 
not even by analogy.  See 38 C.F.R. § 4.97, Diagnostic Code 
6502.  In the December 2000 VA examination report, the 
examiner stated that the veteran had some distortion of the 
septum with a smaller nasal passage on the left than the 
right and pharyngeal membranes and structures were normal.  
VA medical records show that the veteran underwent a 
septoplasty in July 2002, which revealed severe bony and 
cartilaginous septal deviation and large inferior turbinates.  
During the November 2003 VA examination, the examiner 
reported that the left airway was narrowed by 50 to 75 
percent and the right airway was patent.  During the December 
2005 VA examination, the veteran complained of having 
bilateral alternating nasal obstruction, on the left more 
than the right.  Physical examination revealed that the 
septum was mildly deviated to the right.  The left airway was 
adequately patent and the right airway was narrowed by 




approximately 25 to 50 percent.  Thus, the evidence has not 
shown that the veteran has 50 percent obstruction of both 
nasal passages, or complete obstruction on one side.  
Therefore, no more than a noncompensable percent evaluation 
is warranted.

For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for the veteran's 
residuals of a fractured nose.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


C.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2006).  
"The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2006).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required frequent 
periods of hospitalization for his service-connected 
condition.  It appears that he has had no more than two 
surgeries during the appellate period.  There is no evidence 
in the claims file to suggest that marked interference with 
employment is the result his condition.  The veteran is 
currently employed doing office work, though he does report 
missing some work.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claims for consideration 
of extraschedular ratings for the service-connected 
disabilities.  The disabilities are appropriately rated under 
the schedular criteria.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a fractured jaw and injury to the cheekbone, 
with severely compromised left mandible and temporomandibular 
joint (TMJ) dysfunction, from November 7, 2000, to October 
16, 2003, is denied.

Entitlement to a disability rating in excess of 30 percent 
for residuals of a fractured jaw and injury to the cheekbone, 
with severely compromised left mandible and TMJ dysfunction, 
from October 17, 2003, forward, is denied.

Entitlement to a compensable disability rating for residuals 
of a fractured nose is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


